UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________
                                              )
BRIDGETTE A. ACKLIN,                          )
                                              )
              Plaintiff,                      )
                                              )
         v.                                   )       Civil Action No. 13-1073 (RBW)
                                              )
CATHOLIC UNIVERSITY                           )
OF AMERICA,                                   )
                                              )
          Defendant.                          )
__________________________________            )


                                       MEMORANDUM

        This matter is before the Court on the defendant’s motion to dismiss under Rules 12(b)(1)

and 12(b)(6) of the Federal Rules of Civil Procedure. By Order of August 30, 2013, the plaintiff,

proceeding pro se, was advised about responding to the defendant’s motion and the

consequences if she did not respond by October 4, 2013. Specifically, the plaintiff was warned

that her failure to respond by the deadline might result in summary dismissal of the case on what

would be treated as a conceded motion. The plaintiff has neither responded to the defendant’s

motion nor sought additional time to do so. Hence, the Court will grant the defendant’s motion

to dismiss as conceded and will dismiss the case. 1



                                              _______s/______________
                                              Reggie B. Walton
DATE: November 1, 2013                        United States District Judge




1
    A separate Order accompanies this Memorandum.